Exhibit 10.1

 

[g287762kci001.gif]

 

November 19, 2008

 

Cano Petroleum, Inc.

Burnett Plaza

801 Cherry Street

Suite 3200, Unit 25

Fort Worth, TX 76102

 

Attention: Ben Daitch, Senior Vice President and Chief Financial Officer

 

Ladies and Gentlemen:

 

Cano Petroleum, Inc. (the “Company”) has advised Union Bank of California, N.A.
(“UBOC”) that the Company desires to amend its existing Credit Agreement, dated
as of November 29, 2005, as heretofore amended (as so amended, the “Existing
Credit Agreement”) to be implemented through an amended and restated credit
agreement or an amendment of the Existing Credit Agreement (the “Amended Senior
Credit Facility”).  All capitalized terms used herein which are not otherwise
defined herein shall have the meaning assigned to such terms by the Existing
Credit Agreement.

 

In connection with the foregoing, UBOC is pleased to advise you of its
commitment of $41,250,000 towards the Amended Senior Credit Facility and to
continue to act as the sole administrative agent (in such capacity, the
“Administrative Agent”) for the Amended Senior Credit Facility, all upon and
subject to (a) the terms and conditions set forth in this letter (this
“Commitment Letter”), (b) the Summary of Terms and Conditions attached as
Exhibit A hereto and incorporated herein by this reference (the “Summary of
Terms”) and (c) the Fee Letter referred to below.  THE COMMITMENT PROVIDED FOR
HEREIN IS IN LIEU OF, AND NOT IN ADDITION TO, UBOC’S COMMITMENT UNDER THE
EXISTING CREDIT AGREEMENT.

 

The commitment of UBOC hereunder is subject to the satisfaction of each of the
following conditions precedent in a manner acceptable to UBOC:  (a) the
completion of a due diligence review of the assets, liabilities (including
contingent liabilities) and businesses of the Company and its subsidiaries in
scope and with results satisfactory to us in our sole and absolute discretion;
(b) the accuracy and completeness of all representations that you and your
affiliates make to UBOC and your compliance with the terms of this Commitment
Letter (including the Summary of Terms) and the Fee Letter; (c) prior to closing
of the Amended Senior Credit Facility there shall be no competing offering,
placement or arrangement of any debt securities or bank financing by or on
behalf of the Company or any of their respective subsidiaries (other than the
subordinated term debt facility proposed by UnionBanCal Equities, Inc.); (d) the
negotiation, execution and delivery of definitive documentation for the Amended
Senior Credit Facility consistent with the Summary of Terms and otherwise
satisfactory to UBOC; (e) no material adverse change in or material disruption
of conditions in the financial, banking or capital markets generally; (f) no
change, occurrence or development that is reasonably likely in our opinion, to
have a material adverse effect on the business, prospects, assets, liabilities,
operations, or condition (financial or otherwise) of the Company and its
subsidiaries and affiliates, shall have occurred or become known to us; and
(g) our not becoming aware after the date hereof of any information or other
matter affecting the Company or any of

 

--------------------------------------------------------------------------------


 

its subsidiaries or affiliates which in our judgment is inconsistent in a
material and adverse manner with any information or other matter disclosed to us
prior to the date hereof.

 

You represent, warrant and covenant that (a) all financial projections
concerning the Company and its subsidiaries that have been or are hereafter made
available to UBOC by you or any of your representatives (or on your or their
behalf) or by the Company or any of its subsidiaries or representatives (or on
their behalf) (the “Projections”) have been or will be prepared in good faith
based upon reasonable assumptions and (b) all information and evaluations
prepared by you and your advisors, or on your behalf, relating to the Amended
Senior Credit Facility (together with the Projections, the “Information”), which
has been or is hereafter made available to UBOC or the Lenders by you or any of
your representatives (or on your or their behalf) or by the Company or any of
its subsidiaries or representatives (or on their behalf), as and when furnished,
is and will be complete and correct in all material respects and does not and
will not contain any untrue statement of a material fact or omit to state a
material fact necessary to make the statements contained therein not
misleading.  You agree to furnish us with further and supplemental information
from time to time until the date of the initial borrowing under the Amended
Senior Credit Facility (the “Closing Date”) so that the representation, warranty
and covenant in the immediately preceding sentence are correct on the Closing
Date as if the Information were being furnished, and such representation,
warranty and covenant were being made, on such date.  In issuing this
commitment, UBOC is and will be using and relying on the Information without
independent verification thereof.

 

By executing this Commitment Letter, you agree to reimburse UBOC from time to
time on demand for all out-of-pocket fees and expenses (including, but not
limited to, (a) the fees, disbursements and other charges of outside counsel to
UBOC, and of special and local counsel, if any, retained by the Administrative
Agent and (b) due diligence expenses) incurred in connection with the Amended
Senior Credit Facility, the syndication thereof and the preparation of the
definitive documentation therefor, and with any other aspect of the Amended
Senior Credit Facility and any similar transaction and any of the other
transactions contemplated thereby.

 

You agree to indemnify and hold harmless UBOC, each lender that may be party to
the Amended Senior Credit Facility from time to time (the “Lenders”) and each of
their affiliates and their respective officers, directors, employees, agents,
advisors and other representatives (each an “Indemnified Party”) from and
against (and will reimburse each Indemnified Party as the same are incurred for)
any and all claims, damages, losses, liabilities and expenses (including,
without limitation, the reasonable fees, disbursements and other charges of
counsel) that may be incurred by or asserted or awarded against any Indemnified
Party, in each case arising out of or in connection with or by reason of
(including, without limitation, in connection with any investigation, litigation
or proceeding or preparation of a defense in connection therewith) the Amended
Senior Credit Facility and any other financings, or any use made or proposed to
be made with the proceeds thereof (IN ALL CASES, WHETHER OR NOT CAUSED OR
ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE
NEGLIGENCE OF THE INDEMNIFIED PARTY), except to the extent such claim, damage,
loss, liability or expense is found in a final, nonappealable judgment by a
court of competent jurisdiction to have resulted from such Indemnified Party’s
gross negligence or willful misconduct.  In the case of an investigation,
litigation or proceeding to which the indemnity in this paragraph applies, such
indemnity shall be effective whether or not such investigation, litigation or
proceeding is brought by you, your equityholders or creditors or an Indemnified
Party, whether or not an Indemnified Party is otherwise a party thereto and
whether or not any aspect of the Amended Senior Credit Facility is consummated. 
You also agree that no Indemnified Party shall have any liability (whether
direct or indirect, in contract or tort or otherwise) to you or your
subsidiaries or affiliates or to your or their respective equity holders or
creditors arising out of, related to or in connection with any aspect of the
Amended Senior Credit Facility, except to the extent of direct, as opposed to
special, indirect, consequential or punitive, damages

 

2

--------------------------------------------------------------------------------


 

determined in a final, nonappealable judgment by a court of competent
jurisdiction to have resulted from such Indemnified Party’s gross negligence or
willful misconduct.  Notwithstanding any other provision of this Commitment
Letter, no Indemnified Party shall be liable for any damages arising from the
use by others of information or other materials obtained through electronic
telecommunications or other information transmission systems, other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnified Party as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

 

This Commitment Letter and the contents hereof are confidential and, except for
disclosure hereof or thereof on a confidential basis to your accountants,
attorneys and other professional advisors retained by you in connection with the
Amended Senior Credit Facility or as otherwise required by law, may not be
disclosed in whole or in part to any person or entity without our prior written
consent; provided, however, it is understood and agreed that you may disclose
this Commitment Letter (including the Summary of Terms) (a) on a confidential
basis to the board of directors and advisors of the Company in connection with
their consideration of the Amended Senior Credit Facility, and (b) after your
acceptance of this Commitment Letter, in filings with the Securities and
Exchange Commission and other applicable regulatory authorities and stock
exchanges.  UBOC hereby notify you that pursuant to the requirements of the USA
PATRIOT Act, Title III of Pub. L. 107-56 (signed into law October 26, 2001) (the
“Act”), UBOC is required to obtain, verify and record information that
identifies you, which information includes your name and address and other
information that will allow UBOC to identify you in accordance with the Act.

 

You acknowledge that UBOC or its affiliates may be providing financing or other
services to parties whose interests may conflict with yours.  UBOC further
advises you that they will not make available to you confidential information
that they have obtained or may obtain from any other customer.  In connection
with the services and transactions contemplated hereby, you agree that UBOC is
permitted to access, use and share with any of their bank or non-bank
affiliates, agents, advisors (legal or otherwise) or representatives any
information concerning you or any of your or its respective affiliates that is
or may come into the possession of UBOC or any of its affiliates.

 

In connection with all aspects of each transaction contemplated by this
Commitment Letter, you acknowledge and agree, and acknowledge your affiliates’
understanding, that:  (a) (i) the arranging and other services described herein
regarding the Amended Senior Credit Facility are arm’s-length commercial
transactions between you and your affiliates, on the one hand, and UBOC, on the
other hand, (ii) you have consulted your own legal, accounting, regulatory and
tax advisors to the extent you have deemed appropriate, and (iii) you are
capable of evaluating, and understand and accept, the terms, risks and
conditions of the transactions contemplated hereby; (b) (i) UBOC has been, is,
and will be acting solely as a principal and, except as otherwise expressly
agreed in writing by the relevant parties, has not been, is not, and will not be
acting as an advisor, agent or fiduciary for you, any of your affiliates or any
other person or entity and (ii) UBOC shall not any obligation to you or your
affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein; and (c) UBOC and its affiliates may be
engaged in a broad range of transactions that involve interests that differ from
yours and those of your affiliates, and UBOC has no obligation to disclose any
of such interests to you or your affiliates. To the fullest extent permitted by
law, you hereby waive and release any claims that you may have against UBOC and
its affiliates with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transaction contemplated by
this Commitment Letter.

 

The provisions of the immediately preceding five paragraphs shall remain in full
force and effect regardless of whether any definitive documentation for the
Amended Senior Credit Facility shall be executed and delivered, and
notwithstanding the termination of this Commitment Letter or any commitment or
undertaking of UBOC hereunder; provided, however, that you shall be deemed
released of

 

3

--------------------------------------------------------------------------------


 

your reimbursement and indemnification obligations hereunder upon the execution
of all definitive documentation for the Amended Senior Credit Facility which
contain the comparable provisions related thereto, and the initial extension of
credit thereunder.

 

This Commitment Letter may be executed in counterparts which, taken together,
shall constitute an original.  Delivery of an executed counterpart of this
Commitment Letter by telecopier or facsimile shall be effective as delivery of a
manually executed counterpart thereof.

 

This Commitment Letter (including the Summary of Terms) shall be governed by,
and construed in accordance with, the laws of the State of Texas.

 

WAIVER OF JURY TRIAL: Each of you and UBOC hereby irrevocably waives any and all
right to trial by jury in any action, proceeding or counterclaim (whether based
on contract, tort or otherwise) arising out of or relating to this Commitment
Letter (including the Summary of Terms), the Amended Senior Credit Facility and
the other transactions contemplated hereby and thereby or the actions of UBOC in
the negotiation, performance or enforcement hereof.

 

The commitments and undertakings of UBOC may be terminated by us if you fail to
perform your obligations under this Commitment Letter on a timely basis.  This
Commitment Letter (including the Summary of Terms) embodies the entire agreement
and understanding among UBOC, you, and your affiliates with respect to the
Amended Senior Credit Facility and supersedes all prior agreements and
understandings relating to the specific matters hereof.  However, please note
that the terms and conditions of the commitment of, and the undertaking of, UBOC
hereunder are not limited to those set forth herein or in the Summary of Terms. 
Those matters that are not covered or made clear herein or in the Summary of
Terms are subject to mutual agreement of the parties.  No party has been
authorized by UBOC to make any oral or written statements that are inconsistent
with this Commitment Letter.

 

This Commitment Letter is not assignable by you without our prior written
consent and is intended to be solely for the benefit of the parties hereto and
the Indemnified Parties.

 

This Commitment Letter and all commitments and undertakings of UBOC hereunder
will expire at 5:00 p.m. (Houston time) on November 19, 2008 unless you execute
this Commitment Letter and the Fee Letter and return them to us prior to that
time (which may be by facsimile transmission), whereupon this Commitment Letter
(including the Summary of Terms) and the Fee Letter shall become binding
agreements.  Thereafter, all commitments and undertakings of UBOC hereunder will
expire on December 19, 2008, unless the Closing Date occurs on or prior
thereto.  In consideration of the time and resources that UBOC will devote to
the Amended Senior Credit Facility, you agree that, until such expiration, you
will not solicit, initiate, entertain or permit, or enter into any discussions
in respect of, any offering, placement or arrangement of any competing
subordinated or second lien credit facility or facilities for the Borrower and
its subsidiaries with respect to the matters addressed in this Commitment Letter
(other than the subordinated term debt facility proposed by UnionBanCal
Equities, Inc.).

 

THIS WRITTEN AGREEMENT (WHICH INCLUDES THE SUMMARY OF TERMS) AND THE FEE LETTER
REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

[THE BALANCE OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

4

--------------------------------------------------------------------------------


 

We are pleased to have the opportunity to work with you in connection with this
important financing.

 

 

Very truly yours,

 

 

 

UNION BANK OF CALIFORNIA, NA

 

 

 

 

 

By:

/s/ Timothy Brendel

 

Name:

Timothy Brendel

 

Title:

Assistant Vice President

 

 

 

 

 

ACCEPTED AND AGREED TO

 

AS OF THE DATE FIRST ABOVE WRITTEN:

 

 

 

CANO PETROLEUM, INC.

 

 

 

 

 

By:

/s/ Benjamin Daitch

 

Name:

Benjamin Daitch

 

Title:

SVP & CFO

 

 

5

--------------------------------------------------------------------------------


 

CANO PETROLEUM, INC.

 

CONFIDENTIAL

 

SUMMARY OF TERMS & CONDITIONS

FOR AMENDED AND RESTATED CREDIT AGREEMENT

DATED NOVEMBER 10, 2008

 

Borrower:

 

Cano Petroleum, Inc. (“Cano” or the “Company”)

 

 

 

Lead Arranger,

 

 

Administrative

 

 

Agent:

 

Union Bank of California, N.A. (“UBOC”, “Agent”).

 

 

 

Lenders:

 

UBOC and a syndicate of financial institutions arranged by UBOC (collectively,
the “Lenders”).

 

 

 

Guarantors:

 

All current and future material subsidiaries

 

 

 

Facility:

 

Senior Secured Revolving Credit Facility (the “Revolver”) documented at
$120,000,000. Availability will be subject to a maximum Borrowing Base amount of
$60,000,000 (“Borrowing Base”). The Borrowing Base will be redetermined at least
semi-annually.

 

 

 

Interest Rate:

 

See Addendum I

 

 

 

Maturity:

 

Four years from Closing

 

 

 

Purpose:

 

To provide funds for the development of oil and gas assets, working capital and
general corporate purposes.

 

 

 

Optional

 

 

 

 

 

Prepayments:

 

Prepayments will be permitted at any time without premium or penalty (except for
breakage and related costs associated with prepayments of Eurodollar Loans),
subject to minimum amount requirements.

 

 

 

Collateral and

 

 

Security:

 

The Credit Facility will be secured by a first priority lien on the Borrower’s
existing and to be acquired oil and gas properties and related assets. Negative
pledge on all other assets of the Borrower.

 

 

 

Borrowing Base:

 

The Borrowing Base shall be determined by the Agent and Lenders in their sole
discretion based upon the most recent reserve report. Any increase in the
Borrowing Base will require 100% of Lenders’ approval; otherwise, Majority
Lenders may set the Borrowing Base amount. The Borrowing Base will be
redetermined semi-annually. The outstanding principal balance may at no time
exceed the Borrowing Base.

 

 

 

 

 

The Majority Lenders and the Borrower may request one additional Borrowing Base
redetermination during the interval between each scheduled

 

[g287762kci002.jpg]

 

1

--------------------------------------------------------------------------------


 

 

 

redetermination and the Majority Lenders may require additional redeterminations
based upon certain material dispositions.

 

 

 

 

 

If the Borrowing Base ever falls below the Aggregate Balance (the amount by
which the Aggregate Balance exceeds the Borrowing Base is herein called the
“Borrowing Base Deficiency”), Borrower must either: (1) prepay the Revolving
Credit Facility in the amount of the deficit in six equal monthly installments,
(2) pledge additional collateral acceptable to Agent which in its determination,
based on its sole discretion, have sufficient value to eliminate the Borrowing
Base Deficiency, or (3) some combination of (1) and (2) above.

 

 

 

 

 

The Borrower will furnish by September 30, of each year an annual engineering
report on proved oil and gas properties of the Borrower, prepared by independent
petroleum engineers acceptable to the Agent. The Borrower will submit an annual
in-house engineering evaluation due March 31 on the oil and gas properties. In
addition, the Borrower shall provide the Lenders with supplemental engineering
data as is necessary to perform the Borrowing Base redeterminations.

 

 

 

 

 

In addition to the engineering reports, Borrower will furnish the following
reports:

 

 

 

 

 

·

A quarterly report of production and associated lease operating statements for
the oil and gas properties of the Borrower. This information will be certified
by an officer of the Borrower and submitted in conjunction with financial
statements on a monthly basis.

 

 

 

 

 

 

·

Concurrent with the delivery of the engineering reports, the Borrower will
provide to the Lenders a quarterly cash flow budget for the next twelve months
which will project monthly production volumes, revenues, expenses, taxes and
budgeted capital expenditures of the Borrower.

 

 

 

Representations and

 

 

Warranties, and

 

 

Conditions

 

 

 

 

 

Precedent:

 

Usual and customary including but not limited to:

 

 

 

 

 

1.

Existence, incorporation, organization and good standing of the Borrower and
authorization to enter into the Credit Agreement and associated documents.

 

 

2.

Absence of other indebtedness of the Borrower except as described in negative
covenants and as disclosed and approved prior to closing, including contingent
liabilities, indirect obligations, and tax assessments (the other indebtedness
restriction referenced herein will not pertain to interest rate derivatives,
which might be classified as indebtedness pursuant to FAS 133).

 

 

3.

Full disclosure has been provided with respect to all statements, certificates,
documents or other information in connection with this transaction.

 

2

--------------------------------------------------------------------------------


 

 

 

4.

Compliance with all applicable laws including, without limitation, all
environmental laws.

 

 

5.

Absence of any material pending or threatened litigation which have not been
previously disclosed and accepted by the Agent.

 

 

6.

No material adverse change.

 

 

7.

Absence of default with respect to any other obligation of the Borrower.

 

 

8.

Satisfactory legal opinion of Borrower’s counsel.

 

 

9.

Payment of taxes.

 

 

10.

Delivery of certificate of Senior Officer of the Borrower stating that all
representations and warranties are true, no default, or event of default
currently exists, and the Borrower is complying with all respective obligations.

 

 

11.

Modifications to 2nd lien credit facility.

Affirmative

 

 

 

Covenants:

 

The Credit Agreement and other loan documents governing the Credit Facility will
contain customary Affirmative Covenants with respect to the Borrower, including,
but not limited to:

 

 

 

 

 

1.

Borrower will deliver the following financial statements and reports:

 

 

 

 

 

 

(a)

 

Annual audited financial statements of Borrower (with accountants’ certificate
of no default and officers’ certificate of compliance) within 90 days after each
fiscal year beginning with the period ending June 30, 2007.

 

 

 

(b)

 

Quarterly unaudited financial statements of Borrower, beginning December 31,
2006 (with officer’s certificate of compliance) within 45 days after each month.

 

 

 

(c)

 

Quarterly report outlining current hedge position and certifying that the
Borrower is in compliance with Required Hedges as defined below.

 

 

 

(d)

 

Reports outlined under “Borrowing Base” above.

 

 

 

 

 

 

 

 

2.

The Lenders will have general access to additional information.

 

 

 

 

 

 

3.

Borrower will maintain insurance as is customary in industry and satisfactory to
Agent.

 

 

 

 

 

 

4.

All transactions among the Borrower and its affiliates shall be on terms no more
favorable than could be obtained from third parties in an arm’s length
transaction.

 

 

 

 

Negative

 

 

 

Covenants:

 

The Credit Agreement and other loan documents governing the Credit Facility will
contain Negative Covenants with respect to the Borrower, including but not
limited to:

 

 

 

 

 

 

1.

Debt (other than trade debt and taxes, but including guaranties) is limited to
the Credit Facility and other debt not to exceed types and amounts acceptable to
Lenders and Borrower.

 

3

--------------------------------------------------------------------------------


 

 

 

2.

No liens will be permitted, subject to basket(s) approved by Lenders.

 

 

 

 

 

 

3.

Mergers are prohibited.

 

 

 

 

 

 

4.

Sales of property or other assets will require consent of Lenders, subject to
permitted property sale basket of $2 million in between regularly scheduled
borrowing base redeterminations (which would not require such consent).

 

 

 

 

 

 

5.

Investments will be limited to cash equivalents. Loans and new lines of business
will be generally prohibited.

 

 

 

 

 

 

6.

Limitation on change of ownership of Borrower.

 

 

 

 

 

 

7.

No trade payable to exceed 90 days unless such payable is in good faith dispute.

 

 

 

 

 

 

8.

Required Hedges (“Required Hedges”). Hedges currently in place will be required
to be maintained (no additional hedges will be required). The Company will be
allowed to hedge up to 85% of projected PDP.

 

 

 

 

Financial

 

 

 

Covenants:

 

Current Ratio. The Borrower’s consolidated current assets plus the unused
Borrowing Base to consolidated current liabilities shall not be less than
1.00:1.00, calculated quarterly. For purposes of this calculation, the
Borrower’s consolidated current liabilities will exclude current maturities of
the Credit Facility.

 

 

 

 

 

Maximum Debt to EBITDA Ratio*. The Borrower’s Total Indebtedness (defined
according to GAAP) may not exceed an EBITDA ratio of 4.50 to 1.00 on a rolling
four-quarter basis, stepping down 4.00:1.00 on December 31, 2008. Convertible
preferred equity to be excluded from Total Indebtedness. Borrower’s capacity to
borrower hereunder limited based on most-recent quarterly compliance certificate
evidencing the maximum amount of additional debt that can be funded (before
default under this covenant is reached).

 

 

 

 

 

Interest Coverage Ratio*. To be no less than 3.0x on a rolling four-quarter
basis beginning December 31, 2008. Cash dividends on convertible preferred
equity or any other cash payment on any junior capital to be included as
interest.

 

--------------------------------------------------------------------------------

 

 

*Ratio to include EBITDA generated from oil and gas properties acquired by
Borrower on a pro-forma basis (application to be determined). EBITDA also
includes gain on sale of Pantwist properties, but will exclude gains on asset
sales going forward.

 

4

--------------------------------------------------------------------------------


 

Events of Default:

 

The Credit Agreement and other loan documents will contain such events of
default with respect to the Borrower as are usual and customary for transactions
of this kind, including without limitation defaults in payment or performance
under the Credit Facility, misrepresentations, cross-defaults to other debt or
material obligations, events of default related to ERISA and insolvency, change
of ownership, change in management and any material adverse change affecting
Borrower.

 

 

 

Majority Lenders:

 

Lenders holding more than 66 2/3% of the Revolver when there are more than 2
Lenders, otherwise all Lenders.

 

 

 

Expenses:

 

Borrower will pay all reasonable costs and expenses associated with the
preparation, due diligence, administration, syndication and enforcement of all
documentation executed in connection with the Facility, including without
limitation, the reasonable legal fees of counsel to the Agent, regardless of
whether or not the Facility is closed. Agent will provide to Borrower a good
faith estimate of such expenses. In addition, Borrower will not owe Agent any
reasonable costs and expenses if the Agent unreasonably refuses to close the
Facility. Borrower will also pay the expenses of the Agent in connection with
the enforcement of any loan documentation for the Facility.

 

 

 

UBOC Counsel:

 

Bracewell & Giuliani LLP

 

 

 

Subject to:

 

Documentation acceptable to Lenders.

 

 

 

Notice:

 

BY RECEIPT OF THIS DOCUMENT, THE BORROWER AND ITS SUBSIDIARIES AND AFFILIATES
AGREE NOT TO DIVULGE OR DISCUSS THE CONTENTS OF THIS DOCUMENT TO OR WITH ANY
THIRD PARTY WHOSE KNOWLEDGE OF THE CONTENTS IS NOT DEEMED NECESSARY BY THE
BORROWER IN CONNECTION WITH THE CONSUMMATION OF THE TRANSACTION CONTEMPLATED
HEREBY OR IN CONNECTION WITH THE ACQUISITION OF ASSETS IN CONNECTION HEREWITH,
WITHOUT FIRST RECEIVING THE CONSENT OF UNION BANK OF CALIFORNIA, N.A.  UNTIL
AGREED OTHERWISE, THIS DOCUMENT SHALL REMAIN THE PROPERTY OF UNION BANK OF
CALIFORNIA, N.A. AND SHALL BE TREATED AS CONFIDENTIAL AND PROPRIETARY TO UNION
BANK OF CALIFORNIA, N.A.

 

5

--------------------------------------------------------------------------------


 

ADDENDUM I

 

Interest Rate:

 

 

 

Utilization

 

LIBOR
Margin
(bps)

 

Base Rate
Margin
(bps)

 

Commitment
Fee (bps)

 

Level 1

 

< 50%

 

200.0

 

87.5

 

37.5

 

Level 2

 

> 50%

 

225.0

 

112.5

 

37.5

 

Level 3

 

> 75%

 

250.0

 

137.5

 

37.5

 

Level 4

 

> 90%

 

275.0

 

162.5

 

50.0

 

 

6

--------------------------------------------------------------------------------